—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered May 19, 1995, convicting defendant upon his plea of *683guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
After selling cocaine to an undercover police officer, defendant was indicted on three counts of the crime of criminal sale of a controlled substance in the third degree. Pursuant to a plea agreement, defendant pleaded guilty to two counts of the indictment and waived his right to appeal from the judgment of conviction. In exchange, defendant was sentenced as a second felony offender to a period of incarceration of 4x/2 to 9 years.
We have reviewed the record and agree with the conclusion of defense counsel that this case presents no nonfrivolous issues. The judgment should, accordingly, be affirmed and defense counsel is relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and defense counsel is relieved of his assignment.